Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 1 of 18 PageID #: 579



                                                                                     b
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 CATHY L. JEANSONNE,                     CIVIL DOCKET NO. 1:18-CV-01121
 Appellant

 VERSUS

 UNITED STATES
 COMMISSIONER, SOCIAL                    MAGISTRATE JUDGE PEREZ-MONTES
 SECURITY ADMINISTRATION,
 Appellee


                             MEMORANDUM ORDER

      Before the Court is Appellant Cathy L. Jeansonne’s (“Jeansonne’s) appeal of

the denial of her claim for social security disability insurance benefits (“DIB”).

Because substantial evidence supports the Commissioner’s finding that Jeansonne

can work, Jeansonne’s appeal is DENIED.

I.    Background.

      A.    Procedural Background.

      Jeansonne filed a claim for DIB alleging a disability onset date of February 15,

2015 (ECF No. 13-1 at 150) due to stage 2 breast cancer (“ECF No. 13-1 at 175). That

claim was denied by the Social Security Administration (“SSA”). ECF No. 13-1 at 87.

      A de novo hearing was held before an Administrative Law Judge (“ALJ”) at

which Jeansonne appeared with her attorney and a vocational expert (“VE”). ECF

No. 13-1 at 18. The ALJ found that, although Jeansonne had stage II breast cancer

with post-bilateral mastectomy surgery (ECF No. 13-1 at 20), she has the residual

functional capacity to perform sedentary work except that she can only occasionally
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 2 of 18 PageID #: 580



kneel, stoop, crouch, and crawl (ECF No. 13-1 at 23). The ALJ further found that,

although Jeansonne cannot perform her past relevant work, she has transferrable

work skills and can work as a calculator operator, tax preparer, or insurance clerk.

ECF No. 13-1 at 27. The ALJ concluded that Jeansonne had not been under a

disability at any time from February 15, 2015 through the date of her decision on

July 21, 2017. ECF NO. 13-1 at 28.

      Jeansonne requested a review of the ALJ’s decision, but the Appeals Council

declined to review it, and the ALJ’s decision became the final decision of the

Commissioner of Social Security (“Commissioner”). ECF No. 13-1 at 4.

      Jeansonne next filed this appeal requesting judicial review of the

Commissioner’s final decision. The sole issue raised by Jeansonne for review on

appeal is whether the ALJ erred in finding Jeansonne’s mental impairments are non-

severe and cause no mental limitations in Jeansonne’s ability to work.

      B.    Factual Background

            1.     Medical Records.

      Jeansonne, then 53 years old, underwent a bilateral mastectomy in February

2014 due to Stage II-A carcinoma of the right breast. ECF No. 13-1 at 312, 419.

      In July 2014, Dr. Catherine Baucom, an oncologist, recommended an anti-

hormone (Tamoxifen) for Jeansonne, but prescribed Arimidex instead because

Jeansonne was a smoker. ECF No. 13-1 at 420. In October 2014, Dr. Baucom

prescribed Effexor to help Jeansonne stop smoking. ECF 13-1 at 420. In August

2015, Jeansonne complained of bone pain due to the Arimidex, but she continued to



                                         2
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 3 of 18 PageID #: 581



smoke. ECF No. 13-1 at 420. Jeansonne was prescribed Lortab hydro-codeine, which

Jeansonne said worked better than Mobic. ECF No. 13-1 at 420.

      In February 2016, Dr. Baucom prescribed Arimidex, Lortab, and Mobic, to

prevent the cancer from recurring and for pain. ECF No. 13-1 at 419. Arimidex

caused joint pain. ECF No. 13-1 at 419. In August 2016, Jeansonne reported severe

bone and joint pain, but Dr. Baucom told she needed to stay on the Arimidex for at

least another 3 years. ECF No. 13-1 AT 419. Jeansonne’s Lortab was refilled again

in October 2016, and she was told if her pain did not improve, she would need to go

to a pain management doctor. ECF No. 13-1 at 419.

      In February 2016, Jeansonne underwent a disability examination with Dr.

Connie Olson. ECF No. 13-1 at 378. Dr. Olson noted Jeansonne’s complaints of joint

and muscle pain, anxiety, and numbness in her hands.        ECF No. 13-1 at 378.

Jeansonne reported the joint and muscle pain were caused by her cancer medication,

she had those symptoms since 2015, and she had been prescribed and currently took

hydrocodone-apap 5-325 for it. ECF No. 13-1 at 378. Jeansonne has also had anxiety

since 2014 caused by her physical condition, and had been prescribed and took Xanax.

ECF No. 13-1 at 378. Jeansonne reported numbness in her hands since 2015, of

unknown cause, for which she has not sought treatment. ECF No. 13-1 at 378.

Jeansonne said that shaking her hands down helps relieve the pain. ECF No. 13-1

at 378. Jeansonne admitted she has smoked one pack of cigarette per day for the last

30 years. ECF No. 13-1 at 380. Jeansonne reported daily joint and muscle pain, pain

in her toes, and numbness in her hands. ECF No. 13-1 at 380. Jeansonne had normal



                                         3
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 4 of 18 PageID #: 582



muscle strength, good hand-eye coordination, and normal sensory and reflex exams.

ECF No. 13-1 at 382-83. Jeansonne had: left knee pain and grinding on exam; a

decreased range of motion and pain in the lumbar spine, at times with shooting pain

in the left leg; bilateral hand pain in the thumbs and a burning numbness that came

and went in the rest of the hand; anxiety; and COPD. ECF No. 13-1 at 384-85. Dr.

Olson concluded that Jeansonne has been on medication for breast cancer that has

given her side effects of extreme joint pain. ECF No. 13-1 at 385. Jeansonne also has

hot flashes and mood swings connected with menopausal symptoms from the

medication. ECF No. 13-1 at 385. Dr. Olson noted that Jeansonne’s oncologist said

the side effects will improve when treatment is finished. ECF No. 13-1 at 385.

      Also in February 2016, Jeansonne underwent a psychological evaluation by Dr.

Rick Adams, a psychologist, at the request of Social Security Disability

Determinations. ECF 13-1 at 389. Jeansonne reported taking Xanax for sleep. ECF

13-1 at 389. Jeansonne said Zoloft had been mentioned as a possible antidepressant

but had not been prescribed. ECF 13-1 at 389. Jeansonne had side effects from her

cancer medication but had attempted to work. ECF S13-1 at 389. The company

trained her but fired her, probably due to her performance (she had to get up and

walk around). ECF 13-1 at 389. The loss of her job significantly impacted her sense

of self-worth and was the beginning of her problems with coping. ECF 13-1 at 390.

Jeansonne used to be a “people person,” but had become irritable and did not care

about visiting. ECF No. 13-1 at 390. The last two years had been “rough” with her

family due to her increased mood swings. ECF 13-1 at 390. Jeansonne reported that



                                         4
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 5 of 18 PageID #: 583



she drives, shops, and does housework and cooking. ECF No. 13-1 at 390. Jeansonne

does not use illegal drugs and, since her cancer diagnosis, she does not drink alcohol.

ECF No 13-3 at 390. She reported problems with memory, but did not have difficulty

following instructions. ECF No. 13-1 at 391. Dr. Adams found Jeansonne had a

history of adjustment difficulties associated with her cancer and cancer treatment,

was mildly depressed with a diminished sense of self-worth because she was not

working, and was mildly irritable. ECF No. 13-1 at 391. Dr. Adams concluded:

Jeansonne: has mild limitations socially (due to some irritability); has mild to

moderate limitations with concentration, persistence, or pace; has some difficulty

with more complex mental activity; has had no episodes of decompensation; can

understand, remember, and follow simple and familiar detailed instructions; is

capable of understanding more complex instructions but may have moderate

difficulty in that area; and is capable of interacting and relating to supervisors,

coworkers, and the general public, although tolerance in that area may be somewhat

limited on a sustained basis. ECF No. 13-1 at 391. Dr. Adams diagnosed adjustment

disorder with mixed anxiety and depressed mood, and found she is capable of

managing funds. ECF No. 13-1 at 391.

      In March 2016, a physical residual functional capacity form was completed for

Jeansonne by Dr. William Bell.      ECF No. 13-1 at 78.      Based on his review of

Jeansonne’s medical records, Dr. Bell found Jeansonne can: occasionally lift/carry up

to 20 pounds; frequently lift/carry up to 10 pounds; stand/walk a total of six hours in

an eight-hour day; push/pull without limitation; only occasionally climb ramps,



                                          5
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 6 of 18 PageID #: 584



stairs, ladders, ropes, or scaffolds; only occasionally kneel, crouch, or crawl; and

frequently balance or stoop. ECF NO. 13-1 at 78-80.

      Also in March 2016, Dr. Carolyn Goodrich, Ph.D., completed a mental residual

functional capacity assessment for Jeansonne. ECF No. 13-1 at 80. Based on her

review of Jeansonne’s medical records, Dr. Goodrich found Jeansonne has: a

moderate limitation in her ability to understand and remember detailed instructions

(due to interference by emotional symptoms); a moderate limitation in her ability to

carry out detailed instructions (due to mood issues causing difficulties with tasks

involving sustained focus and complex mental demands); a moderate limitation in

her ability to ask simple questions or request assistance; and limited tolerance for

frequent, recurrent contact with the general public. ECF No. 13-1 at 800-82. Dr.

Goodrich further explained that Jeansonne is cognitively and emotionally able to

persist at tasks for six to eight hours in an eight-hour period at an appropriate pace,

and can sustain that level across days and weeks; and is mentally capable of

understanding and carrying out instructions and assignments, in a structured

setting, in an appropriate time frame. ECF No. 13-1 at 81. Dr. Goodrich also stated

that Jeansonne can accept directions and feedback from supervisors and peers; can

work with coworkers and supervisors on a superficial basis without being overly

distracted by psychological symptoms; would function best at tasks with minimal

social demands; and can adapt to a work situation. ECF No. 13-1 at 82.

      In November and December 2016, Dr. William F. Kortum (a pain management

doctor) evaluated Jeansonne for chronic pain from her bilateral mastectomy and



                                          6
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 7 of 18 PageID #: 585



prescribed Norco and Ultram. ECF No. 13-1 at 417, 493-94. In January through May

2017, Jeansonne was stable on that medication, so Norco and Ultram were continued.

ECF No. 13-1 at 415, 488-92.

      B.     Administrative Hearing

      At the May 2017 administrative hearing, Jeansonne testified that she lives

with her husband. ECF No. 13-1 at 38. Jeansonne last worked in February 2015

because she was terminated. ECF No. 13-1 at 38. Jeansonne received unemployment

benefits for about six months. ECF No. 13-1 at 38. Jeansonne applied for several

jobs, but was not interviewed. ECF No. 13-1 at 38.

      Jeansonne testified that she cannot work because of her hips, knees, ankles,

right shoulder, and shooting pain down her right arm. ECF No. 13-1 at 38. Standing,

writing, typing, and anything like that are very difficult for more than five or ten

minutes. ECF No. 13-1 at 39. Jeansonne testified that she was taking Hydrocodone

and Tramadol for pain, but they did not alleviate her pain completely. ECF No. 13-1

at 39. Jeansonne does not drive when she takes pain medication because they make

her feel woozy. ECF No. 13-1 at 39.

      Jeansonne has anxiety and depression because it has been difficult to stay

home after being active. ECF No .13-1 at 40. Jeansonne’s oncologist, Dr. Baucom,

prescribed Effexor initially, but it “knocked her out.” ECF No. 13-1 at 40. Dr. Baucom

then recommended meditation. ECF No. 13-1 at 40.

      During the day, Jeansonne watches a lot of TV, reads, and does laundry. ECF

No. 13-1 at 41. She watches a movie two or three times because she misses things,



                                          7
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 8 of 18 PageID #: 586



and she does not pay much attention to TV shows. ECF No. 13-1 at 42. Jeansonne

can drive nearby when she does not take hydrocodone, although she sometimes gets

a shooting pain down her hand. ECF No. 13-1 at 41. Jeansonne goes to Walmart and

the Post Office. ECF NO. 13-1 at 41. Jeansonne’s husband or son go grocery shopping

with her and help her pick up things. ECF No. 13-1 at 41.

      Jeansonne is not able to sweep or mop, so her son and granddaughter help her

with that.. ECF No. 13-1 at 41. Jeansonne is able to shower and dress herself. ECF

No. 13-1 at 41-42. However, Jeansonne wears clothes with elastic because she had

difficulty with zippers, buttons, and snaps. ECF No. 13-1 at 51. Jeansonne interacts

mostly with family and friends. ECF No. 13-1 at 42. She has a short temper. ECF

No. 13-1 at 42. Jeansonne is able to walk to the end of her driveway and back, or

walk around Walmart leaning on her buggy. ECF No. 13-1 at 46.

      Jeansonne is cancer-free, but her pain is a side effect of her Arimidex

medication. ECF No. 13-1 at 43. Arimidex reduces the chance of her cancer recurring

from 95% to 9%. ECF No. 13-1 at 44. Jeansonne is supposed to take Arimidex for

five years; she started taking it in 2015. ECF No. 13-1 at 51-52.

      Jeansonne has constant pain and discomfort, mostly in her right arm and left

leg. ECF No. 13-1 at 44. The pain medication does not fully relieve her pain, but

laying down two or three times a day for 20 to 30 minutes helps a lot. ECF No. 13-1

at 45. Jeansonne’s pain is worse when she stands up for any period of time, such as

to clean dishes. ECF No. 13-1 at 45. The pain starts in her hip and runs down her

leg to her heel. ECF No. 13-1 at 53. She lies down to relieve the pain in her hip. ECF



                                          8
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 9 of 18 PageID #: 587



No. 13-1 at 53. Jeansonne lies down for a total of three to four hours per day. ECF

No. 13-1 at 53.

      Jeansonne has not been referred to physical therapy or prescribed injections,

but a heating pad helps. ECF No. 13-1 at 45. Jeansonne has been told to use an ice

pack for swelling in her joints, but ice makes the pain worse. ECF No. 13-1 at 46.

Jeansonne can stand for 30 minutes and sit for an hour. ECF No. 13-1 at 47.

Jeansonne can lift a half gallon of milk. ECF No. 13-1 at 48. Jeansonne’s doctor has

told her not to lift more than 15 pounds with her right hand. ECF No. 13-1 at 48.

      Jeansonne said her medical condition is worsening as she continues to take the

Arimidex. ECF No. 13-1 at 48. She has developed pain in her hips and shoulders.

ECF NO. 13-1 at 48-49. Jeansonne has trouble handling things like a coffee cup.

ECF No. 13-1 at 49. She is able to use a cell phone and text messages. ECF No. 13-

1 at 49. She has two new grandchildren who were born in 2016, but she cannot be

around them (unless she wears a mask) because her immune system is suppressed.

ECF No. 13-1 at 50. Jeansonne also has to wear a mask when she goes to the hospital.

ECF No. 13-1 at 50.

      Jeansonne has difficulty generally with focusing or concentrating on things.

ECF No. 13-1 at 52. Jeansonne’s anxiety causes her to feel overwhelmed. ECF No.

13-1 at 52. Also, the pain distracts her, then she becomes very aggravated. ECF No.

13-1 at 52. Jeansonne has difficulty sleeping at night because of both pain and

anxiety, so she takes melatonin. ECF No. 13-1 at 52.




                                         9
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 10 of 18 PageID #: 588



      Jeansonne completed the tenth grade, and later attended the Delta Business

College for about 18 months before it closed down. ECF No. 13-1 at 54. Jeansonne

last worked at Progressive Tractor and Implement (about June 2012 through

February 2015), initially as an office clerk (for about six months), then later as a

certified warranty clerk. ECF No. 13-1 at 55. As an office clerk, Jeansonne took care

of the shop employees’ timecards and payroll. ECF No. 13-1 at 55. She stood about

half the day and sat about half the day. ECF No. 13-1 at 55-56. As a warranty clerk,

Jeansonne worked with the mechanics, shop employees, and technicians, filing

warranties and shipping parts back. ECF No. 13-1 at 56. She was on her feet most

of the day and lifted up to 50 pounds. ECF No. 13-1 at 58. After her surgery,

Jeansonne could no longer lift the heavier parts unassisted, although most things

weighed less than 50 pounds and she did not have to ship parts every day. ECF No.

13-1 at 56.

      Jeansonne also worked at a mental health facility where she billed patients,

took care of accounts payable and accounts receivable, and handled patients’ money.

ECF No. 13-1 at 57. In that job, Jeansonne sat half the time and did not have to lift

anything. ECF No. 13-1 at 57. Before that, Jeansonne worked at a hardware store

as a cashier clerk. ECF No. 13-1 at 57. Jeansonne worked on a cash register and a

computer, and waited on customers. ECF No. 13-1 at 58.

      The VE testified that Jeansonne’s past work as: a routine office clerk (DOT

209.662-010) was semi-skilled (SVP 3) and light; a patient representative (DOT 219-

362-010) was semi-skilled (SVP 4) and light; a parts clerk (DOT 222.367-042) was



                                         10
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 11 of 18 PageID #: 589



semi-skilled and heavy; and a salesclerk (DOT 279.357-054) was semi-skilled (SVP 3)

and light, but heavy as actually performed. ECF No. 13-1 at 59-60. The VE further

testified that Jeansonne has transferrable work skills. ECF No. 13-1 at 61. The VE

testified there is sedentary or light work the claimant can do using those skills, such

as: calculator operator (DOT 216-482-022, semi-skilled, SVP 3, sedentary, 23,000 jobs

existing nationally); tax preparer (DOT 219.362-070, semi-skilled, SVP 4, sedentary,

30,000 jobs existing nationally); and insurance clerk (DOT 219.387-014, semi-skilled,

SVP 4, sedentary, 29,757 jobs existing nationally). ECF No. 13-1 at 61-62. The work

skills transferred to those jobs are from Jeansonne’s work as a patient representative.

ECF No. 13-1 at 66.

       The ALJ posed a hypothetical involving an individual of Jeansonne’s age,

education, and work experience, who can: perform light work; frequently balance and

stoop; occasionally climb ramps, stairs, ladders, and scaffolds; occasionally kneel,

crouch, and crawl; occasionally interact with the general public; and can perform

simple, routine, and repetitive tasks but not at a production rate pace. ECF No. 13-

1 at 62. Such an individual would not be able to do Jeansonne’s past relevant work

because they are all semi-skilled jobs. However, such a person could work as a: price

marker (DOT 209.587-034, unskilled, SVP 2, light, 273,000 jobs existing nationally);

housekeeper (DOT 323.687-014, unskilled, SVP 2, light, 137,000 jobs existing

nationally; or linen grader 1 (DOT 361.687-022, unskilled, SVP 2, light, 3600 jobs

existing nationally). ECF No. 13-1 at 63.


1The SSA’s transcript incorrectly refers to this job as “lemon grater.” However, DOT 361.687-
022 is “Linen Grader: Grades laundered towels and similar linens according to quality,
                                             11
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 12 of 18 PageID #: 590



         The ALJ posed a second hypothetical involving a person who can: do sedentary

work; occasionally kneel, stoop, crouch, and crawl; can occasionally reach overhead

on the right; and occasionally be exposed to extreme and extreme cold. ECF No. 13-

1 at 64. The ALJ testified that such a person could not work as a calculator operator,

tax preparer, or insurance clerk, because they all involve frequent overhead reach.

ECF No. 13-1 at 64. However, if the individual did not have the limitation of only

occasionally reaching overhead, those jobs would be available. ECF No. 13-1 at 64.

         The ALJ posed a third hypothetical involved an individual with the same

limitations (without an overhead reaching limitation) as the second hypothetical but

would, additionally, be off-task 10% of the workday. ECF No. 13-1 at 64. The ALJ

testified there would not be any work that such a person could do. ECF No. 13-1 at

64-65.

         Jeansonne’s attorney posed a hypothetical involving the ALJ’s third

hypothetical but with the added mental limitation of only simple, routine, repetitive

tasks. ECF No. 13-1 at 64. The ALJ testified such a person would not be able to

perform Jeansonne’s past relevant work. The addition of the limitation of being able

to only occasionally handle, reach, and finger bilaterally would preclude the person

from doing all of the jobs listed by the ALJ. ECF No. 13-1 at 66. If the individual

was consistently absent four of more times per month, there would not be any jobs

she could do. ECF No. 13-1 at 67.


condition, and kind of item. Ties them into bundles of specified size or number of articles and
records contents of each bundle. Stores bundles in bins for delivery to customers of linen-
rental service.”


                                              12
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 13 of 18 PageID #: 591



      C.     ALJ’s Findings and Conclusions

      To determine disability, the ALJ applied the sequential process outlined in 20

C.F.R. §404.1520(a) and 20 C.F.R. §416.920(a). The sequential process required the

ALJ to determine whether Jeansonne: (1) is presently working; (2) has a severe

impairment; (3) has an impairment listed in or medically equivalent to those in 20

C.F.R. Pt. 404, Subpt. P, App. 1 ("Appendix 1"); (4) is unable to do the kind of work

she did in the past; and (5) can perform any other type of work. If it is determined at

any step of that process that a claimant is or is not disabled, the sequential process

ends. A finding that a claimant is disabled or is not disabled at any point in the five-

step review is conclusive and terminates the analysis. See Greenspan v. Shalala, 38

F.3d 232, 236 (5th Cir. 1994), cert. den., 514 U.S. 1120 (1995) (citing Lovelace v.

Bowen, 813 F.2d 55, 58 (5th Cir. 1987)).

      To be entitled to benefits, an applicant bears the initial burden of showing that

she is disabled. Under the regulations, this means that the claimant bears the burden

of proof on the first four steps of the sequential analysis. Once this initial burden is

satisfied, the Commissioner bears the burden of establishing that the claimant is

capable of performing work in the national economy. See Greenspan, 38 F.3d at 237.

      In the case at bar, the ALJ found that Jeansonne has not engaged in

substantial gainful activity since February 15, 2015, and that she has severe

impairments of state II breast cancer with post bilateral mastectomy surgery, but

that she does not have an impairment or combination of impairments listed in or

medically equal to one listed in Appendix 1. ECF No. 13-1 at 20, 23. The ALJ also



                                           13
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 14 of 18 PageID #: 592



found that Jeansonne is unable to perform any of her past relevant work. ECF No.

13-1 at 26.

      The ALJ noted that Jeansonne is of advanced age, has a limited education, and

has transferrable work skills. ECF No. 13-1 at 27. At Step No. 5 of the sequential

process, the ALJ found that Jeansonne has the residual functional capacity to

perform the sedentary work except that she is limited to only occasionally kneeling,

stooping, crouching, and crawling. ECF No. 13-1 at 23. The ALJ concluded there are

a significant number of jobs in the national economy that Jeansonne can perform,

such as calculator operator, tax preparer, and insurance clerk and, therefore,

Jeansonne was not under a "disability" as defined in the Social Security Act at any

time through the date of the ALJ's decision on July 21, 2017. ECF No. 13-1 at 27-28.

II.   Law and Analysis

      A.      Scope of Review.

      In considering Social Security appeals, the Court is limited by 42 U.S.C.

§405(g) to a determination of whether substantial evidence exists in the record to

support the Commissioner's decision and whether there were any prejudicial legal

errors. See McQueen v. Apfel, 168 F.3d 152, 157 (5th Cir. 1999). For the evidence to

be substantial, it must be relevant and sufficient for a reasonable mind to support a

conclusion; it must be more than a scintilla but need not be a preponderance. See

Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994) (citing Richardson v. Perales, 402

U.S. 389, 401 (1971)). Finding substantial evidence does not involve a simple search

of the record for isolated bits of evidence which support the Commissioner's decision,



                                         14
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 15 of 18 PageID #: 593



but must include a scrutiny of the record as a whole. The substantiality of the

evidence must take into account whatever in the record fairly detracts from its

weight. See Singletary v. Bowen, 798 F.2d 818, 823 (5th Cir. 1986).

      A court reviewing the Commissioner's decision may not retry factual issues,

reweigh evidence, or substitute its judgment for that of the fact-finder. See Fraga v.

Bowen, 810 F.2d 1296, 1302 (5th Cir. 1987); Dellolio v. Heckler, 705 F.2d 123, 125

(5th Cir. 1983). The resolution of conflicting evidence and credibility choices is for

the Commissioner and the ALJ, rather than the court. See Allen v. Schweiker, 642

F.2d 799, 801 (5th Cir. 1981); see also Anthony v. Sullivan, 954 F.2d 289, 295 (5th

Cir. 1992). A court does have authority, however, to set aside factual findings that

are not supported by substantial evidence and to correct errors of law. See Dellolio,

705 F.2d at 125. But to make a finding that substantial evidence does not exist, a

court must conclude that there is a "conspicuous absence of credible choices" or "no

contrary medical evidence." See Johnson v. Bowen, 864 F.2d 340 (5th Cir. 1988);

Dellolio, 705 F.2d at 125.

      B.     Substantial evidence supports the ALJ’s/Commissioner’s finding that
             Jeansonne can work.

      Jeansonne contends the ALJ erred in finding her mental impairments are non-

severe and cause no mental limitations in her ability to work. Although the ALJ

erred in finding Jeansonne’s mental impairments are not severe, substantial evidence

supports her conclusion that Jeansonne is not disabled.

      Jeansonne's burden was to prove that she was disabled within the meaning of

the Social Security Act. That requirement means that he must show a "medically

                                         15
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 16 of 18 PageID #: 594



determinable" impairment and that he is unable "to engage in substantial gainful

activity". See Greenspan v. Shalala, 38 F.3d 232 (5th Cir. 1994), cert. den., 514 U.S.

1120 (1995); 20 C.F.R. '423(d)(1)(A) and (d)(3); 20 C.F.R. '404.1508; 42 U.S.C.

'423(d)(1)(A).

      Dr. Adams diagnosed Jeansonne with an adjustment disorder with mixed

anxiety and depressed mood secondary to adjustment difficulties associated with

cancer and treatments. ECF No. 13-1 at 22. Dr. Adams found Jeansonne has mild

social limitations, mild to moderate limitations with regard to concentration,

persistence or pace, and may have some difficulty with complex mental activity. ECF

No. 13-1 at 391. The ALJ gave only “some weight” to Dr. Adams’s report because

Jeansonne has not undergone treatment for “her alleged mental impairments and the

record supports a finding of only mild limitations resulting from the claimant’s

mental condition.” ECF No. 13-1 at 22.

      Dr. Olson found Jeansonne has anxiety. ECF No. 13-1 at 378. The ALJ gave

Dr. Olson’s opinion little weight because she is not a mental health care professional.

ECF No. 13-1 at 22.

      The ALJ noted that Dr. Goodrich found Jeansonne’s depression and anxiety

was severe, creating mild to moderate difficulties, but gave her opinion little weight

because there had not been any diagnosis of a mental impairment by a treating

source. ECF No. 13-1 at 22.

      Dr. Adams and Dr. Goodrich agreed that Jeansonne has anxiety and

depression.   The fact that Jeansonne is not receiving treatment for her mental



                                          16
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 17 of 18 PageID #: 595



problems does not mean they do not exist and the ALJ erred in so finding. See Frank

v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2002) (ALJ’s have been warned by the courts

against "playing doctor" and making their own independent medical assessments).

The ALJ is not a doctor, and it was inappropriate for her to substitute her lay-opinion

for that of two psychologists.

      However, neither Dr. Adams or Dr. Goodrich found Jeansonne’s depression

and anxiety prevent her from working. The ALJ’s first hypothetical included a

limitation of only simple, routine, repetitive tasks, as recommended by the

psychologists. Under that hypothetical, Jeansonne could work as a price marker,

housekeeper, or linen grader.

      Therefore,    although     substantial   evidence   does    not   support    the

ALJ’s/Commissioner’s finding that Jeansonne does not have any mental limitations

and can work as a calculator operator, tax preparer, or insurance clerk, a remand is

unnecessary. Compare Comeaux v. Astrue, 2007 WL 4759401, at *3 (W.D. La. 2007)

(report and recommendation), adopted, 2:06-1635, Doc. 13 (W.D. La. 2008); see also

42 U.S.C. § 405(g) (“The court shall have power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of

the Commissioner of Social Security, with or without remanding the cause for a

rehearing.”). There is substantial evidence in the record to show there is work

existing in significant numbers in the national economy (price marker, housekeeper,

linen grader) that Jeansonne can do despite her depression and anxiety.




                                          17
Case 1:18-cv-01121-JPM Document 19 Filed 04/27/20 Page 18 of 18 PageID #: 596



III.   Conclusion

       Because there is substantial evidence to support a finding that Jeansonne can

work despite her mental and physical limitations, the final decision of the

Commissioner is AFFIRMED and Jeansonne’s appeal is DENIED AND DISMISSED

WITH PREJUDICE.

       THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

this 27th day of April 2020.

                                       _____________________________________
                                       Joseph H.L. Perez-Montes
                                       United States Magistrate Judge




                                         18
